Exhibit 10.26

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (this "Amendment") is made, for reference
purposes only, December 6, 2019, by and between SB CORPORATE CENTRE Ill-IV, LLC,
a Delaware limited liability company ("Landlord"), and EVOKE PHARMA, INC., a
Delaware corporation ("Tenant"), with reference to the following facts:

RECITALS

 

A.

Landlord and Tenant are parties to that certain Office Lease Agreement dated as
of December 19, 2016, as amended by that certain First Amendment to Lease dated
as of September 27, 2018 (collectively, as amended, the "Lease") for that
certain premises located at 420 Stevens Avenue, Suite 370, Solana Beach,
California 92075, consisting of approximately 3,031 Rentable Square Feet of
commercial office space (the "Premises").

 

 

B.

The parties desire to amend the Lease as set forth in this Amendment.

 

C.

All capitalized terms used in this Amendment, unless specifically defined
herein, shall have the same meaning as the capitalized terms used in the Lease.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are expressly acknowledged, Landlord and Tenant agree as follows:

AGREEMENT

1.Extension Term. The term of the Lease for the Premises is set to expire on
December 31, 2019. By virtue of this Amendment, Landlord and Tenant hereby agree
that the term of the Lease for the Premises shall be extended to and including
December 31, 2020 (the "Expiration Date"), subject to the terms and conditions
contained herein and the Lease. For the purposes of this Amendment, the period
of time between and including January 1, 2020 (the "Extended Term Effective
Date") and the Expiration Date shall be referred to herein as, the "Extension
Term". Furthermore, any and all previously granted and unexercised options to
extend the term of the Lease shall be null and void and of no further force or
effect.

2.Rent. Tenant shall pay Basic Monthly Rent to Landlord for the Premises in
advance on or before the first day of every calendar month, without any set-off
or deduction, pursuant to the current rate as set forth in the Lease. However,
as of the Extended Term Effective Date, Tenant's Basic Monthly Rent for the
Premises shall be as follows during the Extension Term:

Basic Monthly Rent

Lease PeriodApproximate Rate perActual Total per Month

RSF per Month

1/1/2020-12/31/2020$4.01$12,154.31

3.Tenant Certification. By execution of this Amendment, Tenant hereby certifies
that as of the date hereof, neither Tenant nor Landlord is in default of the
performance of its obligations pursuant to the Lease, and Tenant has no claim,
defense, or offset with respect to the Lease.

4.Real Estate Brokers. Tenant represents and warrants to Landlord that it has
not authorized or employed, or acted by implication to authorize or employ, with
any real estate broker or sales person to act for it in connection with this
Amendment or dealt with any real estate broker or sales person in connection
with this Amendment other than RE:Align, Inc. Tenant also agrees to indemnify,
defend and hold harmless Landlord from and against any and all claims by any
real estate broker or salesman whom the Tenant authorized or employed, or acted
by implication to authorize or employ, to act for Tenant in connection with this
Amendment, or with any broker or sales person with whom Tenant dealt in
connection with this Amendment other than RE:Align, Inc.

5.Confirmation. Except, as and to the extent modified by this Amendment, all
provisions of the Lease shall remain in full force and effect. In the event of a
conflict between the terms of the Lease and the terms of this Amendment, the
terms in this Amendment shall control.

6.Counterparts. This Amendment may be executed in any number of counterparts,
including counterparts transmitted by facsimile or electronic mail, each of
which shall be deemed an original for all purposes, and all counterparts shall
constitute one and the same instrument.

 

 

--------------------------------------------------------------------------------

 

 

7.Electronic Signatures. Landlord and Tenant consent to the use of electronic
signatures on this Amendment and all documents relating to the Lease and this
Amendment, and any amendments to any of the foregoing (collectively, the "Lease
Documents"). Landlord and Tenant agree that any electronic signatures appearing
on the Lease Documents are the same as handwritten signatures for the purposes
of validity, enforceability and admissibility, and that any electronically
signed Lease Document shall, for all purposes of the Lease Documents and
applicable law, be deemed to be "written" or "in writing", to have been
executed, and to constitute an original written record when printed, and shall
be fully admissible in any legal proceeding. For purposes hereof, "electronic
signature" shall have the meaning set forth in the Uniform Electronic
Transactions Act, as the same may be amended from time to time.

IN WITNESS WHEREOF, Landlord and Tenant agree to the foregoing as evidenced by
affixing their signatures below.

 

 

LANDLORD:

TENANT:

 

 

SB CORPORATE CENTRE III-IV, LLC,
a Delaware limited liability company

EVOKE PHARMA, INC.

a Delaware corporation

 

 

By:  American Assets Trust Management, LLC
        a Delaware limited liability company, as Agent

By:  s/Matt D’Onofrio

 

 

        By:  s/Adam Wyll

                Executive V.P. and COO

Name:  Matt D’Onofrio

 

 

        By:  s/Steven M. Center
                V.P. of Office Properties

Title:    CBO

 

 

Dated:  December 6, 2019

Dated:  December 6, 2019

 

2

 